Citation Nr: 1541313	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service-connected asbestos pleural disease, currently evaluated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1955 to December 1958, and from August 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In July 2014, the Veteran was afforded a Travel Board hearing before undersigned.  A transcript of that hearing is of record.   

This matter was before the Board in September 2014 and January 2015, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Without good cause shown, the Veteran did not report for a scheduled VA examination in March 2015 to determine the current severity of his service-connected asbestos pleural disease. 


CONCLUSION OF LAW

The Veteran's failure to report for the scheduled VA examination ordered in connection with a claim for increased rating for asbestos pleural disease requires that his claim for increase be denied.  38 C.F.R. § 3.655 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 (2015).  The provisions of 38 C.F.R. § 3.655(b) state that when a claimant does not report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, or for a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a) (2015).  The Veteran was provided with a copy of this regulation in his June 2009 statement of the case. 

The Veteran did not show up for his scheduled March 2015 VA examination, and did not return the multiple phone calls the RO made in attempts to reach him about his claim.  This examination was scheduled specifically to address his assertions that his service-connected asbestosis has increased in severity.  The Veteran did not provide any good cause as to why he failed to report for the March 2015 VA examination.  The Board also notes that the record contains conflicting medical evidence, an inadequate prior examination (August 2014 with an October 2014 addendum), and incomplete medical records (which the RO attempted to supplement, but the Veteran never signed the requisite releases).  It is important for the Veteran to understand that his cooperation was needed to straighten out those issues.  The Board notes that a claimant, in pursuing a claim, has responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  

Accordingly, as good cause has not been demonstrated and as the evidence of record is otherwise incomplete to render a decision, under 38 C.F.R. § 3.655, the claim for increased rating for asbestos pleural disease must be denied.  38 C.F.R. § 3.655 (2015).

Here, the Board notes that it cannot ignore the fact that the Veteran was utilizing oxygen therapy at the July 2014 hearing, and has been apparently using oxygen since at least February 2013.  However, the medical evidence of record shows that the oxygen was necessary due to the Veteran's COPD, which is non-service connected and caused by the Veteran's long-standing and heavy tobacco abuse.  See medical treatment records from St. John's, April 2006-January 2014; VA treatment records February 2013.  The Board has reviewed the record in great detail.  While these reports provided highly probative evidence against this claim (in this regard, it is important for the Veteran to understand that even if the Board did address this case on the merits, at this time, based on this evidence, this evidence would provide the basis to deny the claim), the Board wished to insure that the service-connected asbestos pleural disease, currently evaluated as 0 percent disabling (noncompensable), had not, in and of itself, become worse.  Unfortunately, this was not possible as the Veteran failed to attend the examination.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, and lay evidence.  The Veteran was scheduled for a VA examination in March 2015 to assess the current level of severity of his asbestos pleural disease.  The Veteran did not report for the examination and did not provide an explanation for his absence.  Additionally, he did not request a new VA examination be scheduled.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not attend his scheduled examination and the record contains no evidence that the scheduling of an additional examination would be anything but futile, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.  As the Board does not know the reason the Veteran failed to attend the examination requested, the Board has no reason to believe a remand of this case to re-schedule the examination would be in any way fruitful.   

Here, the Board notes that there are apparently some private treatment records outstanding in this case, but, as mentioned above, the Veteran has not signed the releases necessary to obtain them.  The RO associated with the claims file the Veteran's available STRs, SPRs, VA and private treatment records, and Social Security Administration records.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for service-connected asbestos pleural disease, currently evaluated as 0 percent disabling (noncompensable), is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


